Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to Applicant’s amendment filed 14 July 2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Röhm GMBH “Lathe Chucks Independent Chucks” – Product Catalogue 2015/2016 (hereinafter “Röhm”).
Regarding claim 1, Röhm discloses a chuck mechanism (the DURO-T250 chuck on page 8 of the catalog submitted with the IDS) comprising: a chuck body (body for the 
Regarding claim 3, Röhm discloses further comprising: a top jaw (Reversible top jaw UB on page 9 of the submitted catalog) provided removably with the master jaw, wherein in a state that the top jaw is provided with the master jaw (as seen in the figure of the DURO-T250), an area, of the installation surface of the chuck body, facing the top jaw is defined as an opposing area (the area inside the two inner circles seen on the 
Regarding claim 8, Röhm discloses further comprising: a top jaw (Reversible top jaw UB on page 9 of the submitted catalog) provided removably with the master jaw, wherein the at least one second marking includes a plurality of the second markings, and the second markings are provided on a side surface of the top jaw (markings are provided on the side of the top jaw as seen in the picture of the jaw on page 9) in addition to the installation surface or the side surface of the chuck body.
Regarding claim 9, Röhm discloses a top jaw (Reversible top jaw UB on page 9 of the submitted catalog) provided removably with a master jaw (Base jaw GB seen on page 10 of the submitted catalog) provided on an installation surface (visible flat surface) of a chuck body (body for the chuck jaws) of a chuck mechanism (the DURO-T250 chuck on page 8 of the submitted catalog), the top jaw comprising: first (the name “RÖHM”) and second markings (the product number) provided on a side surface of the top jaw, wherein the first marking is product information of the chuck mechanism (the name of the company that manufactures the chuck), the product information of the first marking has a form that can be read by sight, the at least one second marking is a two-dimensional code (the second marking has a length and width, meaning it is formed in two dimensions, and the information provided in the product number is a code that tells more information about the product, such as the type of jaws used with this model of 
Regarding claim 10, Röhm discloses a through-hole (through-hole on the right in the picture on page 9 of the catalog) for receiving a fixed member for attaching the top jaw to the master jaw; a processed area (the area to the far right in the picture that abuts a workpiece) processed according to a shape of a workpiece grasped by the top jaw, the processed area provided at a height position that is equal to the height of the top jaw at the position of the through-hole (as seen in the picture); and a non-processed area (the intermediate height area in the picture that includes a second through-hole) that is an area excluding the processed area, the non-processed area having the second marking provided thereon (at least a portion of the second marking is provided in the defined non-processed area).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Röhm.
Regarding claim 7, Röhm discloses the invention substantially as claimed, except Röhm does not disclose wherein the information of the at least one second marking includes URL information that can access a web site showing the information of the 
The examiner asserts that the indicia on the chuck mechanism comprising the product information is the same structure claimed by applicant and the sole difference is in the content of the printed material. Thus, there is no novel and unobvious functional relationship between the printed matter (e.g. the product information) and the substrate (e.g. the chuck mechanism) which is required for patentability.  Accordingly, there being no functional relationship of the printed material to the substrate, as noted above, there is no reason to give patentable weight to the content of the printed matter which, by itself, is non-statutory subject matter.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Röhm in view of Hallett (US Patent 6,199,462).
Regarding claim 4, Röhm discloses the invention substantially as claimed, except Röhm does not disclose wherein a jig for workpiece machining is provided with the installation surface of the chuck body, the jig for workpiece machining has a hole, a 
Hallett teaches the use of a chuck mechanism 12 comprising jaws 40/42 on an installation surface a chuck body (see figure 8), further comprising a jig 69/71 that is attached to the installation surface of the chuck body for the purpose of allowing the chuck to be used with a different type of workpiece, wherein the jig comprises fixed members 64 that are used for the purpose of attaching the jig to holes in a processed area of the installation surface such that a non-processed area of the installation surface is not covered by the jig.  Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have combined the chuck mechanism of Röhm with the jig as taught by Hallett in order to be able to use the chuck to hold additional types of workpieces without interfering with the first and second markings on the non-processed area of the installation surface.
Regarding claim 5, the modified invention of Röhm discloses wherein the jig for workpiece machining is a locator for workpiece positioning (as modified by Hallet).

Response to Arguments
Applicant's arguments filed 14 July 2021 have been fully considered but they are not persuasive. 
Applicant argues that Röhm fails to teach or disclose “the second marking is information including at least the product information of the first marking”.  This is not persuasive because the second marking is a distinct product number (437492) that correlates specifically to a jaw configuration for the DURO-T250 model number, as seen on page 8 of the catalog.  Therefore someone having only the product number would be able to use the catalog to determine the product information of the first marking (DURO-T250).
Applicant argues that Röhm fails to teach or disclose “the at least one second marking is a two-dimensional code” and “the chuck disclosed in Röhm is stamped the numbers and letters but has no two-dimensional code”.  This is not persuasive because the format of the marking is in two dimensions, and the information in the second marking is a manufacturing code that correlates to a specific type (with base jaws and reversible top jaws) and model number (T250) of the DURO-T chuck as seen on page 8 of the catalog.  The claim does not require that the code be in a format that is unreadable to an average person without a bar code reader or the like.
For the reasons set forth above, the rejections are maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC ANDREW GATES whose telephone number is (571)272-5498.  The examiner can normally be reached on M-Th 9-6, Alt Fr 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIC A. GATES/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        30 July 2021